Citation Nr: 0829228	
Decision Date: 08/27/08    Archive Date: 09/04/08

DOCKET NO.  99-12 150	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen a claim for entitlement to service connection for 
Behcet's disease, and if so, whether the claim should be 
granted.

2.  Whether new and material evidence has been submitted to 
reopen a claim for entitlement to service connection for 
multiple sclerosis (MS).

3.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Paralyzed Veterans of America, 
Inc.


WITNESS AT HEARING ON APPEAL

Appellant
ATTORNEY FOR THE BOARD

M. Riley, Associate Counsel


INTRODUCTION

The veteran served on active duty from November 1979 to 
September 1980.  This case comes before the Board of 
Veterans' Appeals (Board) on appeal from a May 1997 rating 
decision issued by the Department of Veterans Affairs (VA) 
Regional Office (RO) in Los Angeles, California, which, in 
pertinent part, denied entitlement to service connection for 
PTSD and found that new and material evidence had not been 
submitted to reopen claims for entitlement to service 
connection for Behcet's disease and MS.  

In August 2004, the veteran provided testimony at a hearing 
before the undersigned at the Los Angeles RO.  A transcript 
of the hearing is of record.

The veteran's appeal was previously before the Board in June 
2003 and December 2004 when the Board remanded the case for 
further action by the originating agency.  The case has been 
returned to the Board for further appellate action.

The reopened issue of entitlement to service connection for 
Behcet's disease is addressed in the REMAND portion of the 
decision below and is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  The veteran's claim for entitlement to service connection 
for Behcet's disease was denied in an unappealed February 
1991 Board decision.

2.  The evidence received since the February 1991 denial of 
the claim bears directly and substantially upon the specific 
matter under consideration, is not cumulative or redundant, 
and is so significant that it must be considered in order to 
fairly decide the merits of the claim.  

3.  The veteran's claim for entitlement to service connection 
for MS was denied in an unappealed November 1988 rating 
decision.

4.  The evidence received since the November 1988 denial of 
the claim is cumulative or redundant, and is not so 
significant that it must be considered in order to fairly 
decide the merits of the claim.  

5.  The veteran does not have PTSD.


CONCLUSIONS OF LAW

1.  New and material evidence has been received to reopen the 
previously denied claim seeking service connection for 
Behcet's disease.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. 
§ 3.156(a) (2001).

2.  New and material evidence has not been received to reopen 
the previously denied claim seeking service connection for 
MS.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a).

3.  PTSD was neither incurred in nor aggravated by active 
service.  38 U.S.C.A. §§  1131, 1137; 38 C.F.R. § 3.304(f) 
(2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 
2002 & Supp. 2008) redefined VA's duty to assist the veteran 
in the development of a claim.  VA regulations for the 
implementation of the VCAA were codified as amended at 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2007).

Under the VCAA, VA must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
(3) that the claimant is expected to provide; and (4) must 
request that the claimant provide any evidence in his 
possession that pertains to the claim.  Pelegrini v. Principi 
(Pelegrini II), 18 Vet. App. 112, 120-21 (2004), see 38 
U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).

The United States Court of Appeals for Veterans Claims 
(Court) has also held that the VCAA notice requirements of 38 
U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five 
elements of a service connection claim.  Those five elements 
include: 1) veteran status; 2) existence of a disability; 3) 
a connection between the veteran's service and the 
disability; 4) degree of disability; and 5) effective date of 
the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006). 

The VCAA is not applicable where further assistance would not 
aid the appellant in substantiating his claim.  Wensch v. 
Principi, 15 Vet App 362 (2001); see 38 U.S.C.A. § 
5103A(a)(2) (Secretary not required to provide assistance 
"if no reasonable possibility exists that such assistance 
would aid in substantiating the claim"); see also VAOPGCPREC 
5-2004; 69 Fed. Reg. 59989 (2004) (holding that the notice 
and duty to assist provisions of the VCAA do not apply to 
claims that could not be substantiated through such notice 
and assistance).  In view of the Board's decision to reopen 
the veteran's claim for entitlement to service connection for 
Behcet's disease, further assistance is unnecessary to aid 
the veteran in substantiating that aspect of her claim.  

The veteran's claims were initially adjudicated prior to the 
enactment of the VCAA.  In a letter issued in December 2004, 
the RO notified the veteran of the evidence needed to 
substantiate her claims for service connection.  The letter 
also satisfied the second and third elements of the duty to 
notify by informing the veteran that VA would try to obtain 
medical records, employment records, or records held by other 
Federal agencies, but that she was nevertheless responsible 
for providing any necessary releases and enough information 
about the records to enable VA to request them from the 
person or agency that had them.

For claims pending before VA on or after May 30, 2008, 38 
C.F.R. 3.159 was recently amended to eliminate the 
requirement that VA request that a claimant submit any 
evidence in his or her possession that might substantiate the 
claim.  73 Fed. Reg. 23,353 (Apr. 30, 2008).  

The Court has held that, in claims to reopen, the duty to 
notify requires that the Secretary look at the bases for the 
denial in the prior decision and respond with a notice letter 
that describes what evidence would be necessary to 
substantiate the element or elements required to establish 
service connection that were found insufficient in the 
previous denial.  See Kent v. Nicholson, 20 Vet. App. 1 
(2006).
In her March 1999 statement of the case (SOC), the veteran 
was provided notice of the criteria necessary for reopening a 
previously denied claim, including the definition of new and 
material evidence in effect at the time her claims to reopen 
were filed in January 1997.  In addition, she was informed of 
the reason for her prior denials of service connection in a 
January 1997 letter from the RO.  VA has therefore 
substantially fulfilled its specific duties to notify with 
regard the veteran's claims to reopen.  

The veteran has substantiated her status as a veteran.  She 
was notified of all elements of the Dingess notice, including 
the disability-rating and effective-date elements of the 
claims, in an April 2006 VCAA letter.  

The Board notes that in Pelegrini II, the Court also held 
that VCAA notice should be given before an initial AOJ 
decision is issued on a claim.  Pelegrini II, 18 Vet. App. at 
119-120.  While complete VCAA notice was provided after the 
initial adjudication of the claims, this timing deficiency 
was remedied by the issuance of VCAA notice followed by 
readjudication of the claims.  Mayfield v. Nicholson, 444 F. 
3d 1328 (Fed. Cir. 2006).  The claims were readjudicated in 
the March 2008 SSOC. Therefore, any timing deficiency has 
been remedied.

In its July 2008 informal brief, the veteran's representative 
stated that due to the veteran's severe impairment resulting 
from her disabilities, providing additional notice to the 
veteran under the VCAA would serve no meaningful purpose.  
The representative also waived the any further development or 
notices under the VCAA and stated that they had knowledge of 
the statutes, regulations, and case law governing the 
veteran's claims to reopen and for direct service connection.  

The Duty to Assist

The VCAA also requires VA to make reasonable efforts to help 
a claimant obtain evidence necessary to substantiate his 
claim.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c), (d).  This 
"duty to assist" contemplates that VA will help a claimant 
obtain records relevant to his claim, whether or not the 
records are in Federal custody, and that VA will provide a 
medical examination or obtain an opinion when necessary to 
make a decision on the claim.  38 C.F.R. § 3.159(c)(4).

VA has obtained records of treatment reported by the veteran, 
including service medical records, records from various 
federal agencies, and private medical records.  In its 
December 2004 remand, the Board ordered that additional 
records of treatment from Kaiser Permanente should be 
obtained.  In a January 2007 letter to the veteran, the RO 
requested that she provide a medical release to provide for 
the procurement of these records.  No response to this letter 
was received.  VA has a duty to obtain only those records for 
which necessary releases have been received.  38 C.F.R. 
§ 3.159(c)(ii) (2007).

Additionally, the veteran was provided proper VA examinations 
in December 1998 in response to her claims.  Although the 
veteran and her representative argued that the VA psychiatric 
examination was improper as the examiner was not licensed, 
the RO has determined that at the time of the December 1998 
examination, the examiner was a licensed clinical 
psychiatrist in California.  

For the reasons set forth above, the Board finds that VA has 
complied with the VCAA's notification and assistance 
requirements.  The appeal is thus ready to be considered on 
the merits.

Criteria for Service Connection

Service connection will be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. § 1110.

Service connection requires competent evidence showing: (1) 
the existence of a present disability; (2) in-service 
incurrence or aggravation of a disease or injury; and (3) a 
causal relationship between the present disability and the 
disease or injury incurred or aggravated during service.  
Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); 
see also Caluza v. Brown, 7 Vet. App. 498 (1995).

Service connection will be granted if the evidence 
demonstrates that a current disability resulted from an 
injury or disease incurred in or aggravated by active 
military service.  38 U.S.C.A. § 1110, 1131; 38 C.F.R. 
§ 3.303(a).  

Establishing service connection generally requires (1) 
medical evidence of a current disability; (2) medical or, in 
certain circumstances, lay evidence of in-service incurrence 
or aggravation of a disease or injury; and (3) medical 
evidence of a nexus between the claimed in-service disease or 
injury and the present disability.  Shedden v. Principi, 381 
F.3d 1163, 1167 (Fed. Cir. 2004); see Caluza v. Brown, 7 Vet. 
App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 
(Fed.Cir.1996) (table); see also Shedden v. Principi, 381 
F.3d 1163, 1167 (Fed. Cir. 2004); Hickson v. West, 12 Vet. 
App. 247, 253 (1999); 38 C.F.R. § 3.303. 

Under 38 C.F.R. § 3.303(b), an alternative method of 
establishing the second and third Shedden/Caluza element is 
through a demonstration of continuity of symptomatology.  
Barr v. Nicholson, 21 Vet. App. 303 (2007); see Savage 10 
Vet. App. 488, 495-97 (1997); see also Clyburn v. West, 12 
Vet. App. 296, 302 (1999).  Continuity of symptomatology may 
be established if a claimant can demonstrate (1) that a 
condition was "noted" during service; (2) evidence of post-
service continuity of the same symptomatology; and (3) 
medical or, in certain circumstances, lay evidence of a nexus 
between the present disability and the post-service 
symptomatology.  Savage, 10 Vet. App. at 495-96; see Hickson, 
12 Vet. App. at 253 (lay evidence of in-service incurrence 
sufficient in some circumstances for purposes of establishing 
service connection); 38 C.F.R. § 3.303(b).

Lay persons are not competent to opine as to medical etiology 
or render medical opinions.  Barr v. Nicholson; see Grover v. 
West, 12 Vet. App. 109, 112 (1999); Espiritu v. Derwinski, 2 
Vet. App. 492, 494 (1992).  Lay testimony is competent, 
however, to establish the presence of observable 
symptomatology and "may provide sufficient support for a 
claim of service connection."  Layno v. Brown, 6 Vet. App. 
465, 469 (1994); see also Falzone v. Brown, 8 Vet. App. 398, 
405 (1995) (lay person competent to testify to pain and 
visible flatness of his feet); Espiritu, 2 Vet. App. at 494-
95 (lay person may provide eyewitness account of medical 
symptoms).  

"Symptoms, not treatment, are the essence of any evidence of 
continuity of symptomatology."  Savage, 10 Vet. App. at 496 
(citing Wilson v. Derwinski, 2 Vet. App. 16, 19 (1991).  Once 
evidence is determined to be competent, the Board must 
determine whether such evidence is also credible.  See Layno, 
supra (distinguishing between competency ("a legal concept 
determining whether testimony may be heard and considered") 
and credibility ("a factual determination going to the 
probative value of the evidence to be made after the evidence 
has been admitted").

Service connection may also be granted for a disease first 
diagnosed after discharge when all of the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d) (2007).

Additionally, for veteran's who have served 90 days or more 
of active service during a war period or after December 31, 
1946, certain chronic disabilities, such as psychoses, are 
presumed to have been incurred in service if such manifested 
to a compensable degree within one year of separation from 
service. 38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307(a), 
3.309(a). 

With chronic diseases shown as such in service, or within the 
presumptive period after service, so as to permit a finding 
of service connection, subsequent manifestation of the same 
chronic disease at any later date, however remote, are 
service connected unless clearly attributable to intercurrent 
causes.  38 C.F.R. § 3.303(b) (2007).

When there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the Secretary shall give the benefit of the doubt 
to the claimant.  38 U.S.C.A. § 5107 (West 2002); see also 
Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

Claims to Reopen

General Legal Criteria

Generally, a claim which has been denied in an unappealed 
rating decision or Board decision may not thereafter be 
reopened and allowed.  38 U.S.C.A. §§ 7104(b), 7105(c) (West 
2002).  The exception to this rule is 38 U.S.C.A. § 5108, 
which provides that if new and material evidence is presented 
or secured with respect to a claim which has been disallowed, 
the Secretary shall reopen the claim and review the former 
disposition of the claim.

For claims to reopen received prior to August 29, 2001, new 
and material evidence is defined as evidence not previously 
submitted to agency decisionmakers which bears directly and 
substantially upon the specific matter under consideration; 
which is neither cumulative nor redundant; and which, by 
itself or in connection with evidence previously assembled, 
is so significant that it must be considered in order to 
fairly decide the merits of the claim.  38 C.F.R. § 3.156(a) 
(2001); 66 Fed. Reg. 45,620-29 (Aug. 29, 2001).  


Behcet's Disease

The veteran contends that she incurred Behcet's disease 
during active duty service.  Service connection for Behcet's 
disease was denied in an unappealed February 1991 Board 
decision based on the absence of any medical evidence of 
Behcet's disease until more than seven years after the 
veteran's discharge from active duty service.  

The evidence of record at the time of the February 1991 
denial included the veteran's service treatment records which 
were negative for evidence or a diagnosis of Behcet's 
disease.  The record also contained records of VA and private 
treatment showing that the veteran complained of vesicles and 
lesions on her lower lip and tongue in December 1987, and was 
first diagnosed with Behcet's disease in January 1988, more 
than seven years after her separation from active duty in 
September 1980.  

The veteran's claim to reopen was received in January 1997.  
The evidence added to the record since the February 1991 
Board decision includes a December 1987 VAMC clinical record 
noting a timeline of the veteran's symptoms associated with 
her Behcet's disease.  These symptoms date back to 1981, less 
than a year after the veteran's discharge from service, and 
include complaints of skin lesions, fatigue, 
photosensitivity, and swelling of the hands.  The Board finds 
that this evidence bears directly and substantially upon the 
specific matter under consideration, that is, evidence of the 
veteran's disability soon after her discharge from service, 
and is so significant that it must be considered in order to 
fairly decide the merits of the claim.  Reopening of the 
veteran's claim for entitlement to service connection for 
Behcet's disease is warranted.

MS  

The veteran contends that she incurred MS during active duty 
service.  Service connection for MS was denied in an 
unappealed November 1988 rating decision based on the absence 
of any medical evidence establishing that the veteran had 
been diagnosed with MS.  The RO noted that while the record 
showed findings of possible MS, there was no diagnosis 
confirming the condition.  

The evidence of record at the time of the November 1988 
denial included the veteran's service treatment records which 
were negative for evidence or a diagnosis of MS.  The record 
also contained records of VA and private treatment showing 
that the veteran was diagnosed with possible MS following a 
May 1987 MRI that showed multiple focal areas consistent with 
a focal demyelinating disorder, such as MS.  The veteran was 
admitted to the VA Medical Center for a lumbar puncture in 
November 1987 that was negative.  The attending physician 
determined that she probably did not have MS.  The veteran 
was also provided a neurological consultation with a private 
physician in November 1987 that yielded a diagnosis of 
probable MS.  Upon VA examination in September 1988, the 
veteran was not diagnosed with MS.

The veteran's claim to reopen was received in January 1997.  
The evidence added to the record includes additional VA and 
private medical records dated from May 1987 showing diagnoses 
of possible MS.  In an August 1995 neurology consultation, 
the veteran was noted to have a six year history of abnormal 
MRIs, but there was no objective evidence of a neurological 
abnormality.  The neurologist noted that the veteran's MRI 
scan changes were not characteristic of MS and her history 
was clearly not supportive of this condition.  The 
neurologist concluded that the veteran's neurological and 
cognitive complaints were based upon anxiety, depression, and 
stress rather than a demyelinating disease.  A second 
neurologist agreed in November 1995 and concluded that the 
veteran's MRI findings were suggestive of vasculitis and MS 
had been ruled out by tests in 1987.  

The veteran was provided a VA neurological examination in 
December 1998, and the examiner concluded that there was no 
basis for a diagnosis of MS.

Beginning in August 1998, the veteran has undergone 
consistent treatment at the Loma Linda VAMC for multiple 
physical and mental disabilities.  In April 2000, her 
physician noted that the veteran had a history of MS 
features, but verification of this diagnosis by MRI was 
impossible due to a right ophthalmic aneurysm clip placed in 
her heard during a surgical procedure.  In December 2002, the 
veteran was noted to have no clinical evidence of a 
demyelinating disease or MS.

While the evidence added to the record since the November 
1988 denial of the claim bears directly and substantially 
upon the specific matter under consideration, i.e., whether 
the veteran has been diagnosed with MS, it is not so 
significant that it must be considered in order to fairly 
decide the merits of the claim.  The veteran's claim was 
previously denied because there was no evidence of a definite 
diagnosis of MS.  While the some of the evidence added to the 
record includes additional findings of possible MS, this 
evidence is cumulative and redundant of evidence already of 
record at the time of the November 1988 denial.  There was 
previous evidence that MS had been suspected.  Other 
evidence, including the opinions of August and November 1995 
neurologists and the December 1998 VA examiner, establishes 
that the veteran does not have MS.  While this evidence 
pertains to the reason for the prior denial, rather than 
supporting the veteran's claim, it provides additional 
evidence against a finding of MS.  Therefore, it is not so 
significant that it must be considered in order to fairly 
decide the claim.  As new and material evidence has not been 
submitted, reopening of the claim is denied.

Service Connection PTSD

Service connection for PTSD requires medical evidence 
diagnosing the condition in accordance with 38 C.F.R. § 
4.125(a) (DIAGNOSTIC AND STATISTICAL MANUAL OF MENTAL 
DISORDERS, 32 (4th ed.) (1994) (DSM IV)); a link, established 
by medical evidence, between current symptoms and an in-
service stressor; and credible supporting evidence that the 
claimed in-service stressor occurred.  

If a post-traumatic stress disorder claim is based on in-
service personal assault, evidence from sources other than 
the veteran's service records may corroborate the veteran's 
account of the stressor incident.  VA will not deny a post-
traumatic stress disorder claim that is based on in-service 
personal assault without first advising the claimant that 
evidence from sources other than the veteran's service 
records or evidence of behavior changes may constitute 
credible supporting evidence of the stressor and allowing him 
or her the opportunity to furnish this type of evidence or 
advise VA of potential sources of such evidence.  VA may 
submit any evidence that it receives to an appropriate 
medical or mental health professional for an opinion as to 
whether it indicates that a personal assault occurred.

The veteran was not sent a pre-denial letter telling her that 
sources other than her service records might corroborate her 
claimed stressors of sexual assault and harassment.  She did, 
however, receive notice of the provisions of 38 C.F.R. 
§ 3.304(f) in the statement of the case.  As the veteran's 
claim is being denied due to the lack of a diagnosis of PTSD 
and not based on the lack of evidence confirming that her 
alleged stressors occurred, she is not prejudiced by the lack 
of notice regarding her claimed personal assault stressors.  
In addition, as discussed above, the veteran's representative 
has noted that they have actual knowledge of the statutes and 
regulations pertaining to the veteran's claim for entitlement 
to service connection for PTSD, and has stated that delaying 
the case to provide further notice to the veteran would serve 
no useful purpose due to the severe impairment resulting from 
her disabilities.

Service connection requires competent evidence showing the 
existence of a present disability.  Shedden, 381 F.3d at 
1163, 1167; see also Caluza, 7 Vet. App. at 498.  With 
respect to the veteran's contentions that service connection 
is warranted for PTSD, the Board finds that evidence of 
record is against a finding that there is a current disease 
or disability. 

Service treatment records are negative for complaints or 
treatment pertaining to PTSD or any other psychiatric 
condition.  Prior to her discharge from active duty, the 
veteran decided not to undergo a separation medical 
examination.

The post-service medical evidence of record shows that the 
veteran reported having a history of depression to a private 
psychiatrist in February 1987.  She had recently been fired 
from her job, and following a mental examination, was 
diagnosed with an adjustment disorder.  Three months later, 
in May 1987, she was diagnosed with a history of major 
depressive disorder, in remission.  At that time, she 
reported a history of depression since the age of 10 with a 
suicide attempt when she was 16.  In February 1989 she was 
diagnosed with a paranoid disorder and probable borderline 
personality at the VAMC.

On VA examination in December 1998, the veteran stated that 
she was treated for symptoms of depression during active duty 
service because her children could not live with her.  The 
veteran also reported her stressors of sexual harassment and 
assault during service.  The diagnoses were somatization 
disorder and adjustment disorder with mixed anxiety and 
depressed mood.  The examiner found that the veteran did not 
meet the criteria for PTSD.  

The veteran has undergone consistent psychiatric treatment at 
the Loma Linda VAMC since August 1998.  In September 2000 she 
was diagnosed with nonspecified psychosis and schizoaffective 
disorder.  The veteran was noted to have paranoid delusions 
in March 2001 based on her numerous reports of sexual 
assaults by VA medical staff and was subsequently treated in 
a locked facility.  She has most recently been diagnosed with 
schizophrenia probably aggravated by her Behcet's disease.  

While the veteran testified at her August 2004 hearing that 
she had been found to have PTSD by her VA doctors, the record 
is entirely negative for medical evidence of a diagnosis of 
PTSD.  Absent such evidence the necessary element for service 
connection for PTSD is not shown.

The evidence is against a finding of any current disability 
due to service.  Absent proof of the existence of the 
disability being claimed, there can be no succesful claim.  
See Gilpin v. West, 155 F.3d 1353 (Fed. Cir. 1998); Degmitech 
v. Brown, 104 F.3d 1328 (Fed. Cir. 1997).  Accordingly, the 
Board must conclude that the preponderance of the evidence is 
against the claim for PTSD.


ORDER

New and material evidence having been received, reopening of 
the veteran's claim for entitlement to service connection for 
Behcet's disease is granted.

New and material evidence not having been received, reopening 
of the veteran's claim for entitlement to service connection 
for MS is denied.

Entitlement to service connection for PTSD is denied.


REMAND

Under the VCAA, VA is obliged to provide an examination when 
the record contains competent evidence that the claimant has 
a current disability or signs and symptoms of a current 
disability, the record indicates that the disability or signs 
and symptoms of disability may be associated with active 
service; and the record does not contain sufficient 
information to make a decision on the claim.  38 U.S.C.A. § 
5103A(d) (West 2002).  The evidence of a link between current 
disability and service must be competent.  Wells v. Principi, 
326 F.3d 1381 (Fed. Cir. 2003).  The threshold for getting an 
examination under the VCAA is low.  McLendon v. Nicholson, 20 
Vet. App. 79, 83 (2006).

The medical evidence of record includes the report of 
symptoms of Behcet's disease in 1981, soon after her 
discharge from active duty.  The veteran testified at her 
August 2004 hearing that she experienced symptoms such as 
joint pain and ulcerations during active duty service.  
Similarly, in a May 1997 statement, the veteran noted that 
her documented complaints of foot pain in service were 
possible symptoms of Behcet's disease.  The Board notes that 
service treatment records document treatment for complaints 
of foot and ankle pain during service in 1979.  

The veteran's statements and testimony are competent to 
establish the presence of observable symptomatology and "may 
provide sufficient support for a claim of service 
connection." Layno v. Brown, 6 Vet. App. 465, 469 (1994); see 
also Falzone v. Brown, 8 Vet. App. 398, 405 (1995).  
Therefore, the veteran's statements are competent evidence of 
a link between her current disability and service and a 
medical opinion is required.

A medical opinion is needed to obtain an opinion as to 
whether Becet's disease was incurred during service.

Accordingly, this case is REMANDED for the following actions:

1.  The veteran's claims folders should 
be provided to a VA rheumatologist, if 
possible, or to another qualified 
physician if not possible.  The claims 
folder or copies of relevant evidence 
from the claims folder, and a copy of 
this remand must be made available to and 
be reviewed by the examiner.  

After reviewing the claims folder, 
including the service treatment records 
and the December 1987 VAMC symptom 
timeline, the examiner should proffer an 
opinion as to whether the veteran's 
Bechet's disease at least as likely as 
not (a 50 percent or better probability) 
had its onset during service or is 
otherwise attributable to a disease or 
injury in service.  

The examiner is advised that the veteran 
is competent to report injuries and 
symptoms in service, and that the 
veteran's reports must be considered.  

The rationale for any opinions should 
also be provided.

2.  If the benefits sought on appeal 
remain denied, issue a supplemental 
statement of the case before the claims 
file is returned to the Board, if 
otherwise in order.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate 


action must be handled in an expeditious manner.  See 38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).




______________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


